 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20   PageID.1     Page 1 of 9




                         UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT
                              SOUTHERN DIVISION

RONKE CIERS,

            Plaintiff,                     Case No: 2:20-cv-10516
v                                          Hon.:

HOME DEPOT USA, INC.,                      Lower Court No. 20-001078-NO

            Defendants.

PASCHAL E. C. UKPABI (P71187)             MARGARET A. CZUCHAJ (P74636)
LAW ARENA PLLC                            PLUNKETT COONEY
Attorney for Plaintiff                    Attorney for Defendant
24123 Greenfield Rd., Ste. 309            38505 Woodward Ave., Ste. 2000
Southfield, MI 48075                      Bloomfield Hills, MI 48304
(248) 443-1218                            (248) 594-8674
Fax: (248) 433-1359                       Fax: (248) 901-4040
Paschal.lawyer@gmail.com                  mczuchaj@plunkettcooney.com

NOTICE OF FILING REMOVAL OF CAUSE TO THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

TO:        United States District Court
           Wayne County Circuit Court

      PLEASE TAKE NOTICE that Defendant, HOME DEPOT USA, INC., through

its attorneys, PLUNKETT COONEY, pursuant to 28 U.S.C. §1332, §1441, and

§1446, hereby files this Notice of Removal of the above-captioned matter to

the United States District Court, Eastern District of Michigan, Southern

Division, from the Wayne County Circuit Court where the action is now

pending, and states as follows:
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20       PageID.2    Page 2 of 9




                                  BACKGROUND

      On or about January 23, 2020, there was commenced, and is now

pending in the Circuit Court for the County of Wayne, State of Michigan, a

certain civil action bearing Civil Court Case No. 20-001078-NO, in which

RONKE CIERS is the Plaintiff and HOME DEPOT USA, INC is the Defendant.

      1.    Plaintiff’s lawsuit is a suit of common law of a civil nature, in

which Plaintiff claims that Defendant was negligent in that it failed to stack its

goods in a safe and proper manner; failed to warn invitees of such danger; and

was in other respects negligent and careless, causing tiles to fall on Plaintiff’s

foot, “seriously injuring” Plaintiff thereby. Such injury allegedly resulted in:

      a.    injuries to his leg and foot;

      b.    mental anguish;

      c.    loss of consortium;

      d.    loss of enjoyment of life;

      e.    loss of company;

      f.    medical and other expenses; and

      g.    “other injuries and damages”.

(Exhibit 1 – Complaint).




                                         2
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20       PageID.3   Page 3 of 9




      2.    As set forth in the Complaint filed on his behalf, Plaintiff has made

a generalized demand alleged to be in excess of the state court jurisdictional

limitation of Twenty Five Thousand Dollars ($25,000.00).

      3.    However, based upon the nature and extent of injuries and

damages allegedly sustained as well as representations by Plaintiff’s counsel

regarding the current, perceived value of Plaintiff’s alleged damages and

injuries, Plaintiff is, in reality, seeking to recover in excess of Seventy Five

Thousand Dollars ($75,000.00).

      4.    Moreover and again given the nature of a prior discussion with

Plaintiff’s counsel, Plaintiff is not agreeable at this time to stipulating to cap

and/or otherwise limit the value of injuries and/or damages claimed to

Seventy Five Thousand Dollars ($75,000.00).

      5.    Thus, as things presently stand, this action involves a controversy

with complete diversity of citizenship between citizens of different states and

therefore, satisfies the requirement set forth in 27 USCA §1332.            More

specifically, Defendant affirmatively avers that:

            a.     The defendant for purposes of Plaintiff’s lawsuit is HOME

DEPOT USA, INC.,

            b.     Plaintiff was at all relevant times a resident and citizen of

the State of Michigan, residing in Oakland County (Exhibit 1).

                                        3
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20        PageID.4   Page 4 of 9




            c.     The Defendant HOME DEPOT USA, INC., was at the

commencement of this action and now and ever since, has been a corporation

duly created and organized by and under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia.

            d.     HOME DEPOT USA, INC., was not and is not a corporation

created or organized under the laws of the State of Michigan and does not

have its principal place of business in Michigan.

      6.    This action is therefore, a controversy between a citizen of the

State of Michigan, as Plaintiff having complete diversity as to the proper

Defendant HOME DEPOT USA, INC., involving an amount in controversy of

more than $75,000.00 over which the Federal District of the United States has

jurisdiction (Exhibit 1 - Complaint).

      7.    Defendant has filed no pleadings in the Circuit Court for the

County of Wayne, and no proceedings in said cause have taken place to date in

the State Court in which the original Complaint was filed.

      8.    Defendant HOME DEPOT USA, INC.’s Resident Agent was served

with the Summons and Complaint on January 30, 2020 via Certified Mail.

      9.    Accordingly, this Removal has been timely filed within thirty (30)

days and remains fully proper pursuant to the statutes above cited for the

reasons stated.

                                        4
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20     PageID.5   Page 5 of 9




      10.   A copy of the written Notice of Filing of this Removal has been

provided to Plaintiff through counsel as required by law and is also attached.

      11.   A true and correct copy of this Removal has been filed with the

Wayne County Circuit Court as provided by law.

      WHEREFORE Defendant HOME DEPOT USA, INC., respectfully requests

this Honorable Court to effectuate removal of this civil action from the Circuit

Court for the County of Wayne, State of Michigan, to the United States District

Court for the Eastern District of Michigan, Southern Division.

                                     PLUNKETT COONEY

                                By: /s/ Margaret A. Czuchaj
                                   MARGARET A. CZUCHAJ (P74636)
                                   PLUNKETT COONEY, PC
                                   Attorney for Defendant
                                   38505 Woodward Avenue, Suite 100
                                   Bloomfield Hills, MI 48302
                                   (248) 594-8674
Dated: February 27, 2020           mczuchaj@plunkettcooney.com




                                       5
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20     PageID.6    Page 6 of 9




                          UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT
                             SOUTHERN DIVISION

RONKE CIERS,

            Plaintiff,                      Case No: 2:20-cv-10516
v                                           Hon.:

HOME DEPOT USA, INC.,                       Lower Court No. 20-001078-NO

            Defendants.

PASCHAL E. C. UKPABI (P71187)             MARGARET A. CZUCHAJ (P74636)
LAW ARENA PLLC                            PLUNKETT COONEY
Attorney for Plaintiff                    Attorney for Defendant
24123 Greenfield Rd., Ste. 309            38505 Woodward Ave., Ste. 2000
Southfield, MI 48075                      Bloomfield Hills, MI 48304
(248) 443-1218                            (248) 594-8674
Fax: (248) 433-1359                       Fax: (248) 901-4040
Paschal.lawyer@gmail.com                  mczuchaj@plunkettcooney.com


                         NOTICE OF FILING REMOVAL

TO:   Wayne County Circuit Court Clerk
      Paschal E. C. Ukpabi, Attorney for Plaintiff

      PLEASE TAKE NOTICE that Defendant, HOME DEPOT USA, INC., has this

day filed its Notice of Removal, attached hereto, in the offices of the Clerk of

the United States District Court, Eastern District of Michigan, Southern

Division, Theodore Levin U.S. Courthouse, 231 W. Lafayette Blvd., Room 564,

Detroit, MI 48226.
Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20   PageID.7   Page 7 of 9




                                 PLUNKETT COONEY

                             By: /s/ Margaret A. Czuchaj
                                MARGARET A. CZUCHAJ (P74636)
                                PLUNKETT COONEY, PC
                                Attorney for Defendant
                                38505 Woodward Avenue, Suite 100
                                Bloomfield Hills, MI 48302
                                (248) 594-8674
Dated: February 27, 2020        mczuchaj@plunkettcooney.com




                                   2
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20      PageID.8   Page 8 of 9




                         UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT
                              SOUTHERN DIVISION

RONKE CIERS,

            Plaintiff,                     Case No: 2:20-cv-10516
v                                          Hon.:

HOME DEPOT USA, INC.,                      Lower Court No. 20-001078-NO

            Defendants.

PASCHAL E. C. UKPABI (P71187)            MARGARET A. CZUCHAJ (P74636)
LAW ARENA PLLC                           PLUNKETT COONEY
Attorney for Plaintiff                   Attorney for Defendant
24123 Greenfield Rd., Ste. 309           38505 Woodward Ave., Ste. 2000
Southfield, MI 48075                     Bloomfield Hills, MI 48304
(248) 443-1218                           (248) 594-8674
Fax: (248) 433-1359                      Fax: (248) 901-4040
Paschal.lawyer@gmail.com                 mczuchaj@plunkettcooney.com


                           CERTIFICATE OF SERVICE

      Margaret A. Czuchaj, states that on February 27, 2020, he caused to be

served a copy of the attached Notice of Filing Removal, Notice of Removal of

Cause to The United States District Court for the Eastern District of Michigan,

Southern Division, and this Certificate of Service upon the following:
 Case 2:20-cv-10516-NGE-RSW ECF No. 1 filed 02/27/20   PageID.9   Page 9 of 9




PASCHAL E. C. UKPABI (P71187)
LAW ARENA PLLC
Attorney for Plaintiff
24123 Greenfield Rd., Ste. 309
Southfield, MI 48075
(248) 443-1218
Fax: (248) 433-1359
Paschal.lawyer@gmail.com


                                  By:   /s/Margaret A. Czuchaj
                                        Margaret A. Czuchaj (P74636)
Open.P0076.P0076.22981341-1

Open.12080.00901.23701194-1




                                    2
